DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0033] line 10 reads “light resource generating module” it should read “light source generating module”. Appropriate correction is required.
Paragraph [0040] line 3 reads “chamber squantified” it should read “Chamber quantified”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding line 9 of claim 1, “the liquid to be quantified” lacks antecedent basis. It is suggested it be amended to “a liquid to be quantified”.
Regarding line 3 of claim 5, “the liquid to be tested” lacks antecedent basis. It is suggested it be amended to “a liquid to be tested”.
Regarding claim 4, “the reagent subchannel” in line 4 lacks proper antecedent basis.
Regarding claim 7, the limitations “the top plate” and “the bottom plate” in line 7 lack proper antecedent basis.  The top plate and the bottom plate are not mentioned in claim 1, from which claim 7 depends.
Appropriate correction is required.

Regarding claim 13, the use of “a microfluidic chip” in the first line in conjunction with “the microfluidic chip of claim 1” in line 3 is unclear. The examiner suggests that the claim be amended to read “An analytical instrument comprising an instrument frame, a liquid driving device, a detection device and a microfluidic chip according to claim 1…”
Regarding claim 14, “the reagent subchannel” in line 4 lacks proper antecedent basis.
Claim 15 is are rejected under 35 U.S.C. 112 because it depends from indefinite claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10, and 12 are rejected under 35 U.S.C. 103 and are being unpatentable over Jiang et al. CN105214744A.

 Regarding claim 1, Jiang discloses  micro-fluidic chip [paragraph 0011 line 1 “microfluidic chip”], comprising a chip main body [paragraph 0013 line 2 “comprising a top plate and bottom plate” corresponding to a chip body], and a sample inlet (figure 1 item 4), an air inlet (figure 1 item 4, the air pump is connected to this port which can be described as an air inlet), a liquid driving force inlet (figure 1 item 4 this injection port is also an inlet(corresponding to a liquid driving force inlet), an air subchannel (figure 1, item 4 shows the pump 3 connected to the inlet 4 which corresponds to an air channel), a main fluid channel (figure 1, item 12) and multiple functional chambers provided on the chip main body (figure 1, items 5, 6, 7, 8, 9, 10, 12, 13 and 14); The main fluid channel (figure 1, item 12) communicates with the multiple functional chambers, the liquid driving force inlet is used to connect a liquid driving device (figure 1 item 3 and 4) to drive liquid to flow in the main fluid channel (figure 1 item 12) multiple functional chambers; At least one of the multiple functional chambers is a liquid quantification chamber (figure 1 item 8); the liquid quantification chamber has a predetermined volume [paragraph 0027 line 2 “the sample volume is 50µL”], and a liquid identification site [paragraph 0013 line 9 “ liquid sensing device”] is provided at the liquid outlet [paragraph 0013 line 11“next to the liquid release channel”] of the liquid quantification chamber (figure 1 item 8), and the liquid to be quantified flows into the liquid quantification chamber from the liquid inlet of the liquid quantification chamber, and reaches the liquid outlet after filling the liquid quantification chamber.  
The liquid quantification chamber (figure 1, item 8) comprises a sample quantification chamber (figure 5 item 12 a1-b1 and the sample filling area 12 constitute a sample quantitation chamber since the impedance value between the conductive pins a1-b1 are used to determine the sample size) , and a liquid sample flows into the sample quantification chamber through the sample inlet for quantification; one end of the air subchannel communicates with the air inlet (figure 1, items 3 and 4, the channel connecting the air pump and the sample addition port corresponds to an air subchannel), and the other end communicates with the main fluid channel between the sample quantification chamber (figure 5 a1-b1) and the sample inlet (figure 1 item 4), and the junction point of the other end of the air subchannel and the main fluid channel is adjacent to the sample quantification chamber (figure 6 a2-b2).

Regarding claim 4 , Jiang discloses a quantitative chemiluminescence micro-fluidic chip [paragraph 0011 line 1 “chemiluminescence microfluidic chip”], wherein the liquid quantification chamber (figure 1, item 8) further includes a reagent quantification chamber [paragraph 0007 “at least one of the multiple functional chambers is a liquid quantification chamber”], the liquid inlet of the reagent quantification chamber communicates with one end of the reagent subchannel, and the other end of the reagent subchannel communicates with the reagent inlet, the reagent quantification chamber is located downstream of the sample quantification chamber. 

Regarding claim 10, Jiang discloses that the chip main body comprises a top plate (figure 1, item 1) and a bottom plate (figure 1, item 2); the top plate and the bottom plate are stacked and connected (figure 1, items 1 and 2 show the top plate and bottom plate are stacked and connected), and there provided the main fluid channel (figure 1, item 12) and the multiple functional chambers at the connection place of the top plate and the bottom plate (figure 1 items 6, 7, 8, 9, 10, 14, 15, 16 show the multiple functional chambers.  It is the examiner’s position that “the top plate and bottom plate” read on to a chip body of claim 10 as being the same structure.

Regarding claim 12, Jiang discloses a whole blood filtration chamber provided between the sample inlet and the sample quantification chamber (figure 1, item 6) [paragraph 0017 “The filtering area (6) comprises a blood filtering membrane”].
Claim 2 is rejected under 35 U.S.C. 103 and are being unpatentable over Jiang et al. CN105214744A in view of Hartmann et al. US20090268548A1.

Regarding claim 2, Jiang fails to disclose discloses that the liquid driving device is a plunger pump. However , Hartmann teaches a plunger pump in (figure 1, items 104 and 106). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to include a plunger pump as taught by Hartmann because the use of plunger pumps in micro-fluidic chips is widely known in the art for advancing fluids through the chip.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 and are being unpatentable over Jiang et al. CN105214744A in view of Haichuan et al. US2004067167A1.

Regarding claim 3, Jiang fails to disclose a liquid identification site is also provided at the liquid inlet of the test chamber. However, Haichuan teaches a liquid identification site (figure 4, item 80) is also provided at the liquid inlet (figure 3, item 22) of the test chamber. To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the liquid quantifying device of the instant claim and include a liquid identification site at the liquid inlet as taught by Haichchuan because the addition of the liquid quantifying device represents the combination of known prior art elements to yield the predictable result of acquiring information about the liquid in the chip. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385(2007). 

Regarding claim 5, Jiang discloses that the test chamber has a predetermined volume  [paragraph 0027 line 2 “the sample volume is 50µL”], a liquid identification site is provided at the liquid outlet of the test chamber. Jiang fails to disclose a liquid identification site provided at the liquid outlet. However, Haichuan teaches a liquid identification site provided at the liquid outlet (figure 3, item 24). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the liquid quantifying device of the instant claim and include a liquid identification site at the liquid outlet taught by Haichuan to add a liquid identification site to the liquid outlet to be able to detect liquid at the liquid outlet.


Regarding claim 6, Jiang fails to disclose a liquid identification site is also provided at the liquid inlet of the test chamber. However, Haichuan teaches a liquid identification site (figure 4, item 80) is also provided at the liquid inlet (figure 2, item 22) of the test chamber. To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify the liquid quantifying device of the instant claim and include a liquid identification site at the liquid inlet as taught by Haichchuan to add a liquid identification site to the liquid inlet to be able to detect liquid at the liquid inlet.
Claims 8 and 11 are rejected under 35 U.S.C. 103 and are being unpatentable over Jiang et al. CN105214744A in view of Ding et al. CN107930710A.

Regarding claim 8, Jiang fails to disclose the liquid quantification chamber is a hexagonal structure. However, Ding discloses that the liquid quantifying area of the quantification chamber is a hexagonal structure (figure 3, item D, six sides can be seen of the liquid quantifying area). It is noted that the shape is a matter of obvious design choice absent persuasive evidence that a particular configuration is significant. See in re Dailey, 357 F.sd 669, 149 USPQ 47 (CCPA 1966). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to include a hexagonal structure as taught by Ding because the shape of the liquid quantifying area would provide only the expected result of containing liquid within the area.

Regarding claim 11, In another embodiment, Jiang discloses that the bottom plate is a smooth flat plate and the top plate is provided with micro pores, micro channels or micro cavities to form the sample inlet, the liquid driving force inlet, the main fluid channel or the functional chambers, together with the bottom plate.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have formed a device having a smooth bottom plate and features on the top plate forming channels and chambers because Jiang teaches this as an alternate embodiment, and thus it would provide only the expected result of allowing for a microfluidic device. 


Claim 7 is rejected under 35 U.S.C. 103 and is being unpatentable over Jiang et al. CN105214744A in view of Dong et al. CN107607475A.

Regarding claim 7, Jiang fails to disclose a light source, photoelectric sensors. However, Dong discloses that the liquid identification device comprises a light source generating module and photoelectric sensors (figure 1 item 20, 201) [paragraph 014 “the optical unit includes a light source”]; The liquid identification sites comprise an upper site for locating the light source generating module (figure 1, item 201) and a lower site for locating the photoelectric sensors (figure 1, item30, 301). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to combine the prior art elements taught by Dong to include a light source and a photoelectric sensor for the purpose of detection.

Claim 9 is rejected under 35 U.S.C. 103 and is being unpatentable over Jiang et al. CN105214744A in view of Haichuan et al. CN107930710A further in view of Nordon US20170274196A1.

Regarding claim 9, Jiang fails to disclose the liquid inlet of the liquid quantification chamber has a width of 0.3-3mm and a height of 0.3-3mm; the width of the liquid outlet of the liquid quantification chamber is 0.3-3mm, and the height is 0.3- 3mm; or The surface of the liquid quantification chamber is a surface formed by hydrophilic modification; the width of the liquid inlet of the liquid quantification chamber is 0.3-5mm, and the height is 0.3-3mm; the liquid outlet of the liquid quantification chamber, the width is 0.3-5mm and the height is 0.3-3mm. However, Ding teaches that the liquid quantitative inlet of the liquid quantifying area width may be 0.001mm-10mm and a depth of 0.001mm-10 mm; and the liquid quantitative outlet of the liquid quantifying area has a width of 0.001mm-10mm and a depth of 0.001mm-10mm [paragraph 0060 “the width of the microchannel”]. Ding and the claims differ in that Ding does not teach the exact same dimensions as recited in the instant claims. However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the dimensions taught by Ding overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that: “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  See In re Peterson, 65 USPQ2d 1379 (CAFC 2003) and MPEP 2144.05. 
Jiang fails to disclose a hydrophilic surface. However, Nordon teaches that the surface of the liquid quantifying area is a surface modified with a hydrophilic surface. To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to modify with a hydrophilic surface the liquid quantifying area as taught by Nordon, by applying this technique to a liquid quantifying device to achieve the predictable result of facilitating the liquid filling of the cavity. 

Claims 13- 15 are rejected under 35 U.S.C. 103 and is being unpatentable over Jiang et al. CN105214744A in view of Knight et al. US20120052560A1.

Regarding claim 13, Jiang discloses the micro-fluidic chip of claim 1 (see rejection above), but fails to disclose an analytical instrument having a micro-fluidic chip, characterized by comprising an instrument frame, a liquid driving device, a detection device, and the microfluidic chip. However, Knight teaches an analytical instrument (figure 1A) having a micro-fluidic chip (device 102), characterized by comprising an instrument frame (figure 6A), a liquid driving device (pump 114), a detection device (system 118), and a microfluidic chip (device 102) wherein, the microfluidic chip is installed in the instrument frame (see figure 6A); the liquid driving device is connected to the liquid driving force inlet of the microfluidic chip (see figure 1A); the detection device is used for receiving and processing the detection signal sent by the micro-fluidic chip (see figure 1A). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to include and instrument frame to  install a micro-fluidic chip in the instrument as taught by Knight for the purpose of holding the chip secured.

Regarding Claim 14, Jiang discloses a quantitative chemiluminescence micro-fluidic chip [paragraph 0011 line 1 “chemiluminescence microfluidic chip”], wherein the liquid quantification chamber (figure 1, item 8) further includes a reagent quantification chamber [paragraph 0007 “at least one of the multiple functional chambers is a liquid quantification chamber”], the liquid inlet of the reagent quantification chamber communicates with one end of the reagent subchannel, and the other end of the reagent subchannel communicates with the reagent inlet, the reagent quantification chamber is located downstream of the sample quantification chamber. 

Regarding claim 15, Jiang fails to disclose an analytical instrument having a micro-fluidic chip, (The examiner notes that what the analytical instrument is configured to do is a matter of intended use and does not add any further structure to an apparatus beyond a capability). However , Hartmann teaches a plunger pump in (figure 1m, items 104 and 106). To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to include a plunger pump as taught by Hartmann because the use of plunger pumps in micro-fluidic chips is widely known in the art for advancing fluids through the chip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX RAMIREZ whose telephone number is (571)272-9756. The examiner can normally be reached Monday - Friday 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.R./               Examiner, Art Unit 4183                          

/MARC C HOWELL/Primary Examiner, Art Unit 1774